                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 HARMONY HAUS WESTLAKE,                    §
 L.L.C., LING ZHOU, AND                    §
 FENGLIN DU                                §
                                           §
 Plaintiffs and Counter-Defendant,         §
                                           §
 v.                                        § CIVIL ACTION NO. 1:20-CV-486-XR
                                           §
 PARKSTONE PROPERTY                        §
 OWNERS ASSOCIATION, INC.                  §
                                           §
 Defendant and Counter-Plaintiff.          §

              PARKSTONE’S TESTIFYING EXPERT DESIGNATIONS

         Pursuant to the Court’s Scheduling Order, the Parkstone Property Owners

Association,    Inc.    (Defendant   and    Counter-Plaintiff,   hereafter,   Parkstone),

respectfully files the following testifying expert designations:

A.       ATTORNEYS’ FEES

         Eric J. Hansum
         Niemann & Heyer, LLP
         1122 Colorado Street
         Austin, Texas 78701
         Direct Telephone: (512) 481-9292
         Fax: (512) 474-0717
         erichansum@niemannlaw.com

B.       OTHER NON-RETAINED EXPERTS

         Mitch Krauss (VP of Community Management) and/or
         Alice English (Association Manager)
         Goodwin & Company
         11149 Research Blvd #100
         Austin, TX 78759
         Contact numbers: (512) 502-7541, (512) 502-7518, and (512) 852-7905
         mitch.krauss@goodwintx.com and alice.english@goodwintx.com


Page 1
         Goodwin & Company (Goodwin) is the property management company for

Parkstone. Mr. Krauss and/or Ms. English, employees of Goodwin, are not

providing expert reports because they are not retained or specifically employed

experts and do not regularly give expert testimony.

         Mr. Krauss and/or Ms. English are expected to testify that the fining

structure and escalating fines adopted by Parkstone in early 2020 were

necessary because of an increase in the number of violations of the street parking

restrictions in the Declarations governing the Parkstone neighborhood, that this

increase included many residents other than the residents of Harmony Haus,

that the increase began after Harmony Haus residents started consistently

violating the parking restrictions, and that notices of violations and fines were

even-handedly issued to all violators, whether or not associated with Harmony

Haus. They will also testify that an escalating fine structure like that adopted by

Parkstone is a common and effective means of dealing with increased violations

of private deed restrictions generally. They will also testify that the Board of

Parkstone never evidenced any intent to discriminate against or retaliate against

Harmony Haus in the creation or application of the fining structure. Their

testimony will be based on their experience managing a large number of

homeowners’ associations and/or their specific experience with Parkstone and

Harmony Haus as well as the underlying Declaration and the policy itself.

         Parkstone reserves the right to call any experts designated by Plaintiffs

and use their records when helpful. Parkstone also reserves the right to




Page 2
supplement this designation of testifying expert witnesses in accordance with

the Federal Rules of Civil Procedure.

                                             Respectfully submitted,

                                             NIEMANN & HEYER, LLP
                                             Westgate Building, Suite 313
                                             1122 Colorado Street
                                             Austin, Texas 78701
                                             Telephone: (512) 474-6901
                                             Fax: (512) 474-0717

                                             /s/ Eric J. Hansum
                                             Eric J. Hansum, Of Counsel
                                             Texas State Bar No.: 24027225
                                             erichansum@niemannlaw.com

                                             ATTORNEYS FOR THE
                                             PARKSTONE PROPERTY
                                             OWNERS ASSOCIATION, INC.


                          CERTIFICATE OF SERVICE

       I certify that on October 5, 2020, I electronically filed the foregoing with
the clerk of the court using the CM/ECF system, which will send notification of
such filing to all counsel of record.

                                /s/ Eric J. Hansum
                                Eric J. Hansum




Page 3
